         Case 1:16-cv-08364-KMW Document 100 Filed 02/21/20 Page 1 of 2




888 SEVENTH AVENUE                                                            JOSHUA D. ARISOHN
3RD FLOOR                                                                       Tel: 6 4 6 . 8 3 7 . 7 1 6 5
N E W YO RK , N Y 1 0 0 1 9                                                     Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                                jarisohn@bursor.com



                                        February 21, 2020

Via ECF

The Honorable Kimba M. Wood
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007
WoodNYSDChambers@nysd.uscourts.gov

Re:     Anne de Lacour et al. v. Colgate-Palmolive Co., et al., Case No. 16-cv-08364 (KW)

Request to File Under Seal

Dear Judge Wood:

        I write on behalf of Plaintiffs Anne de Lacour, Andrea Wright and Loree Moran
(“Plaintiffs”) in the above action. Pursuant to Rule 5-B of Your Honor’s Individual Practices,
Plaintiffs respectfully request to file under seal portions of Exhibit 2 to the Declaration of Sarah
N. Westcot in Support of Plaintiffs’ Renewed Motion for Class Certification, Exhibits 3-10 to the
Westcot Declaration in their entirety, as well as portions of the Memorandum of Law in Support
of Plaintiffs’ Motion and portions of the Declarations of Colin B. Weir and Dr. J. Michael
Dennis that quote or reference documents previously designated by Defendants as confidential.

        These redactions are justified, as they contain proprietary business information, such as
confidential sales and financial data, competitively-sensitive market and consumer research and
product formulations. Courts within the Second Circuit routinely allow for the sealing of such
information. See, e.g., Grayson v. Gen. Elec. Co., No. 3:13CV1799 (WWE), 2017 WL 923907,
at *1 (D. Conn. Mar. 7, 2017) (noting that “[d]ocuments falling into categories commonly sealed
are those containing trade secrets, confidential research and development information, marketing
plans, revenue information, pricing information, and the like[]” and sealing documents relating
to internal design, investigations, sales and pricing); Bayer Schera Pharma AG v. Sandoz, Inc.,
No. 08 CIV. 03710 (PGG), 2009 WL 10699031, at *1 (S.D.N.Y. Nov. 13, 2009) (grating motion
to seal of documents containing “confidential financial and sales data”).

        All of the confidential materials submitted in support of Plaintiffs’ current motion overlap
with those submitted in support of their initial motion for class certification on September 10,
2018. Dkt. No. 63. Prior to the filing of Plaintiff’s initial class certification motion, the parties
met and conferred to narrow the scope of the redaction requests. The Hon. Ronnie Abrams
significantly narrowed the scope of the parties’ initial request on two occasions before ultimately
granting the parties’ request for sealing. See, Dkt. Nos. 55, 61, 76. Plaintiffs now make the same
        Case 1:16-cv-08364-KMW Document 100 Filed 02/21/20 Page 2 of 2
                                                                                         PAGE 2


sealing requests that were previously approved by Judge Abrams. See, Dkt. No. 84 (order
granting Plaintiffs’ request to file under seal).

         Pursuant to Rule 5-B of Your Honor’s Individual Practices, Plaintiffs will file and relate
to this letter motion (1) a publicly filed copy of all documents with proposed redactions, and (2)
a sealed copy of the unredacted documents with proposed redactions highlighted.

                                              Respectfully submitted,

                                              BURSOR & FISHER, P.A.

                                              By: /s/ Joshua D. Arisohn
                                              Scott A. Bursor
                                              Joshua D. Arisohn
                                              Philip L. Fraietta
                                              888 Seventh Avenue
                                              New York, NY 10019
                                              Telephone: (646) 837-7150
                                              Facsimile: (212) 989-9163
                                              Email: scott@bursor.com
                                                      jarisohn@bursor.com
                                                      pfraietta@bursor.com

                                              BURSOR & FISHER, P.A,
                                              Neal J. Deckant
                                              1990 N. California Blvd, Suite 940
                                              Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
                                              Email: ndeckant@bursor.com

                                              BURSOR & FISHER, P.A.
                                              Sarah N. Westcot (admitted pro hac vice)
                                              2665 S. Bayshore Drive, Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (212) 989-9163
                                              Email: swestcot@bursor.com

                                              Attorneys for Plaintiffs Anne de Lacour, Andrea
                                              Wright and Loree Moran
